Title: To George Washington from Thomas Jefferson, 3 May 1790
From: Jefferson, Thomas
To: Washington, George



[3 May 1790]

a letter is received from Mr Dumas, begun Dec. 4 & ending Jan. 26. the only interesting passage is the following
“I have the satisfaction to be able to testify that the American funds are in great favor with the monied men of this country. I have seen them sell from one to another the obligations of the Congress of the first loan at 100.¾ per cent; those of the last of 1788. at 99 to 100. those of the Amsterdam negotiation of the Liquidated debt at 99½ to 102. per cent.”
